Citation Nr: 0102283	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder, 
claimed as secondary to service-connected patellofemoral 
syndrome of the right knee and excision of a cyst of the left 
knee with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jerry Morano, Associate Counsel





REMAND

The veteran served on active duty from September 1980 to July 
1987.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision that 
appears on the face of the rating to have been made by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied the above claim.  The 
appellant was notified of the decision by the St. Petersburg, 
Florida, RO, and the claim has apparently at all times been 
under the jurisdiction of the St. Petersburg, Florida, RO.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  

Under the new law, VA has a duty to obtain a medical 
examination or opinion when such examination or opinion is 
necessary to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ____ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)). 

Associated with the veteran's claims file is an April 1998 VA 
examination report.  The examining physician noted that a 
review of the veteran's back x-rays showed that he had a 
bulging early disk degeneration and some interspace narrowing 
at L-4 and L-5 and S-1.  However, the examiner stated that, 
"I don't know that his [the veteran's] lumbar spine 
condition is secondary to his knee condition."  This opinion 
is insufficient for VA to make a decision on the claim.  
Given that a diagnosis is established, it would not appear 
necessary that the veteran be re-examined.  However, review 
of the claims file by a orthopedic specialist would be of 
great assistance in determining whether his lumbar disk 
disease was caused or aggravated by his service-connected 
knee disability.  If an examination is deemed necessary by 
the examiner that reviews the file, an examination should be 
accomplished.

Finally, any recent medical records showing treatment for the 
lumbar disk disease may be relevant and should be requested 
on remand.

Accordingly, this case is REMANDED for the following:

1.  Request that the veteran provide a 
list of those from whom he has received 
medical treatment for a low back disorder 
since 1999 and appropriate releases.  
Request the complete treatment records of 
all such treatment from the identified 
sources.  If any request is unsuccessful, 
notify the veteran so he may have an 
opportunity to obtain and present the 
records himself.  Ask the veteran whether 
he has received any VA treatment for his 
back, and obtain any VA treatment records 
for his back that are not already of 
record.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the medical records have been 
associated with the claims file, forward 
the claims file to a VA medical facility 
for review by an orthopedic specialist.  
The orthopedic physician is asked to 
review the claims file and state an 
opinion as to whether it is at least as 
likely as not that the veteran's lumbar 
disk disease was caused or aggravated by 
his service-connected knee disability.  
The medical rationale for the opinion 
should be stated.

If the examiner requires an examination of 
the veteran in order to render an opinion, 
it is requested that the veteran be 
scheduled for such examination, to be 
accomplished with review of the claims 
folder.

3.  Review the claims folder and ensure 
the foregoing development actions have 
been conducted and completed in full.  If 
the examiner's report does not include 
adequate responses to the specific 
opinion requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000);  see also Stegall v. 
West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  Readjudicate the veteran's claim, 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand. 

5.  If the decision with respect to the 
claim remains adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000). 



